Citation Nr: 1805957	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel

INTRODUCTION

The Veteran had active duty in the Army from September 9, 1985 to December 18, 1985, followed by additional service in the Air National Guard, including service in Southwest Asia Theater of Operations.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims was later transferred to the RO in Baltimore, Maryland, and, thereafter, to the RO in New York, New York.

In February 2014, the Veteran testified at the New York RO before the undersigned Veterans Law Judge.  

This claim was previously before the Board in May 2014 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Migraine headaches had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she experienced migraine headaches toward the end of her active duty and they have been continuous, and worse, since service.  See February 2014 Board hearing transcript, p.13.  Alternatively, the Veteran alleges that her migraine headaches are secondary to her service-connected PTSD, to include medication taken for PTSD; lumbar spine; knee; and foot conditions.  See March 2009 statement, May 2009 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In an August 2001 VA treatment record, the Veteran reported headaches from ages 12 to 16 and again at age 23 (at age 23 the Veteran was in service).  However, the Veteran reported no frequent or severe headaches on her September 1985 report of medical history at entrance into service and the September 1985 entrance examination shows the Veteran's head was normal.  As such, the Veteran was sound at service entry as to migraine headaches.

Service treatment records show no complaints of, treatment for, or diagnosis of headaches.
Post-service VA treatment records and VA examinations show a diagnosis of migraine headaches.  See June 2008, November 2010, and March 2016 VA examinations.  This diagnosis is shown as early as August 2001.  See August 2001 VA treatment record.
 
The Board acknowledges that the April 2017 VA examiner provided a negative nexus opinion in regard to direct and secondary service connection.  However, the Board finds that the Veteran is competent to report symptoms since service and that her account of having headaches since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's February 2014 testimony that her headaches began at the end of her service and continued since service is consistent with the August 2001 VA treatment record which noted that her headaches began again at age 23.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted.


ORDER

Service connection for migraine headaches is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


